DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a residence time during insulation is 20 hrs to 150 hrs. Claim 15 does not recite a step of insulation, thus it is unclear what is insulation. The claim recites an annealing step in the insulated chamber, thus it will be interpreted that the residence time is for annealing in the insulated chamber. 
Claim 19 recites the limitation "the external surface temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation “the surface tensile stress” in line 1. There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623). Regarding claims 15-16, Sayce teaches a method for producing glass ingots comprising providing a softened quartz glass material in a crucible (col. 4 lines 33-35) and vertically drawing off the softened quartz-glass mass through a die orifice to provide a quartz-glass ingot (col. 4 lines 36-39, 52), wherein the quartz-glass ingot is produced continuously (figure 3, col. 6 lines 23-25).  Sayce further teaches a cutting step comprising cutting the quartz glass ingot to a specific length (col. 5 lines 29-34) However, Sayce is silent regarding an annealing step.  Annealing of glass is a well-known step in glass manufacturing for reducing stress in a glass product. Ward teaches applying a controlled cooling to reduce stress in glass products as they are cooled from their molten form is well recognized. Ward teaches proper annealing is necessary to produce glass with a substantially uniform overall residual stress pattern, making it more suitable for cutting (col. 1 lines 14-24).  Ward teaches the annealing is performed by passing the glass through an insulated chamber with controlled cooling (col. 10 lines 16-17, 71-75, col. 16 lines 45-48, figures 6 and 10-15), wherein a temperature difference between the external temperature and center temperature (ΔT, col. 5 lines 5-9) is progressively reduced by the internal heat of the glass (col. 5 lines 26-29, 38-39, col. 14 lines 27-31, note higher ΔT before TB1 than ΔT after TB1 in figure 1B ).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for an annealing step in the process of Sayce, wherein the glass ingot is passed through an insulated chamber for annealing the glass ingot, so as reduce residual stress within the ingot, making it suitable for cutting, as taught by Ward. Ward doesn’t specify a residence time during annealing in the insulated chamber. Sayce teaches the ingots have applications in optical, optical fiber, and semiconductor industries (col. 1 lines 5-9).  Annamalai teaches an annealing treatment for glasses used in optical and semiconductor industries, comprising slow cooling the glasses for at least 20 hours, even 50 hours ([0127], [0128]), wherein the annealing method provides for glasses having improved spatial uniformity of the coefficient of thermal expansion and fictive temperature, as well as low expansivity slopes, making the glasses excellent substrates for EUV projection optics ([0005], [0094]). Thus, annealing of glasses not only provides for reduce residual stress within the glass, but also added benefits improved spatial uniformity of the coefficient of thermal expansion and fictive temperature for the glass when used in projection optics.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an annealing time of at least 20 hours, or even 50 hours, to produce glasses suitable for use in EUV projection optics, as taught by Annamalai.
Sayce doesn’t specify a cross section area of the ingot. However, it would a size of the ingot would depend on the it’s application. For example, Winnen teaches large glass ingots are used in semiconductor processing applications ([0002], [0004]). Winnen teaches producing large sized quartz glass ingots having an outer diameter in the range of 6-24 inches ([0038]). An ingot with an outer diameter of 15 inches provides for a cross sectional area of 176.7 in2 (114,000 mm2) and an outer diameter of 24 inches provides for a cross sectional area of 452.4 in2 (291,870 mm2). Both of these examples provide for a cross sectional area that is larger than the claimed limit of 96,000 mm2. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made ingots having large diameters, and cross sectional areas, such as 114,000 mm2, to provide for glass suitable for application in semiconductor processing applications, as taught by Winnen.
Regarding claim 18, Sayce doesn’t specify a temperature of the glass when cutting. Ward further teaches cooling the glass down to a temperature of 90°C before cutting (col. 14 lines 48-55). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a similar temperature for the glass ingot of Ward before cutting, as it would provide for an ingot at safer handling temperatures. 
Regarding claim 19, Sayce teaches the ingot is cut and removed for further processing (col. 6 lines 19-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the glass ingot to cool down to room temperature eventually after annealing, wherein the difference between the surface temperature and the center temperature to be basically zero.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 15 above, and further in view of Ding et al. (EP 3372566).  Ward teaches it is known to bring the glass to a temperature well above the annealing range before annealing (col. 1 lines 52-61) as well as an initial cooling of the glass before annealing (col. 2 lines 25-29, col. 10 lines 13-22), but does not specify cooling the glass to a temperature in the range of 900-1150°C.  Ding teaches a method for annealing larger glass bodies, such as preforms, comprising heating the preform up to an elevated temperature, holding at the elevated temperature, and slow cooling the preform in an insulated chamber ([0005], [0034]). Ding teaches the preform is at a temperature of 1070-1130°C right before starting the slow cooling step ([0007]-[0009]) and then slow cooling the preforms according to a schedule that ensure heat from the center of the preforms can be evenly radiated, thereby reducing residual stress in the preforms ([0023]). Ding also teaches heating to such a temperature ensures the center of the preform reaches thermal stability ([0023]). Ward teaches a lower temperature at the start of annealing because the glass is the shape of thin glass sheets. Since the preform bodies are significantly larger than glass sheets of Ward, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for a similar temperature arrangement, such as cooling to an initial temperature of 1070-1130°C, which falls within the claimed range of 900-1150°C, prior to annealing, in the process as Ward, as Ward similar teaches a large preform bodies (ingots). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 15 above, and further in view of Weller et al (2,711,616).  Sayce and Ward doesn’t specify a surface tensile stress of less than 5 MPa for the ingot before cutting.  Weller teaches glass with locked in stresses can shatter with relatively small temperature changes and annealing glass helps relieve such stress within the glass (col. 1 lines 23-26).  Weller teaches fully annealing a glass through the critical range produces a stress free glass (col. 1 lines 49-55).  Weller also teaches fast cooling below the critical range provides for no surface tensile stress, but instead some surface compressive stress (col. 1 lines 63-72, col. 2 lines 1-2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar residual stress and surface compressive stress so as to prevent potential shattering of the glass ingot when further processed. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 1 above, and further in view of Bogdahn et al. (2012/0011889).  Sayce suggests a distance of the cutting zone from the die from which the ingot emerges is about mid-floor level (col. 4 lines 66-67, col. 5 lines 1-2).  However, a value for the distance is not specified.  Bogdahn teaches the distance of a cutting zone from a crucible orifices can be optimized to be about one to several times the length of the cutting length, so that interference from the act of separation lies in a similar subsequent separation position of the drawn glass ([0016]). Bogdahn teaches an example wherein the cutting length is 1.5m, and thus the distance (A) of the cutting zone to the drawing bulb (or die) is a little less three times the length, or 4.5m ([0052]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the distance of the cutting zone to the die in the process of Sayce to about one to several times the cutting length (i.e. less than 4 m), depending on the cutting length, as it limits interferences of the cutting action to locations of the next cutting location along the glass, as taught by Bogdahn.
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. Applicant argues Ward teaches a continuous process for making glass sheets or ribbons and not glass ingots. Applicant argues the process of Sayce and Ward are completely different processes. The Examiner disagrees. Both process relate to the manufacturing of a glass product in a continuous fashion by drawing glass from a source of molten glass, wherein the different lies in the shape of the glass product.  So the processes are not completely different. The applicant further argues Sayce doesn’t recognize a need for annealing or any issues of forming cracks due to stress when cutting. This teaching is provided for by Ward, who teaches that stress in glass can results in cracks forming when cutting, wherein annealing the glass can reduce residual stress in the glass, making it more suitable for cutting. Thus the teaching and motivation is provided for by Ward.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741